Citation Nr: 0313847	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-14 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a shell fragment wound of the posterior left 
thorax (also referred to herein as a "SFW"), currently 
rated as 20 percent disabling.

2.  Entitlement to the assignment of a higher initial 
disability rating for a tender scar of the posterior left 
thorax, currently rated as 10 percent disabling. 

3.  Whether a July 1969 rating decision, which failed to 
assign a rating in excess of 10 percent for his a shell 
fragment wound of the posterior left thorax, including the 
assignment of a separate rating for a resultant tender scar, 
was clearly and unmistakably erroneous.

4.  Entitlement to the assignment of a higher initial 
disability rating for post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling. 

5.  Entitlement to service connection for hearing loss.




6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from July 1966 to March 
1969.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from rating actions rendered by the Honolulu, 
Hawaii, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran appeared and testified in December 
2002 before the undersigned Veterans Law Judge, sitting in 
Honolulu, Hawaii.

In an August 2002 written statement prepared by the veteran, 
he claims that his service-connected disabilities have 
resulted in total unemployability.  While the RO did consider 
whether the veteran was entitled to an extra-schedular rating 
when it rendered a Supplemental Statement of the Case in 
March 2001, that was before the veteran had been awarded 
service connection for PTSD and assigned a 50 percent 
disability rating.  As such, the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) must now be 
considered, and is hereby referred to the RO for appropriate 
action. 


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a), and 19.9 (2002).  Among other things, the VCAA 
heightens VA's duty to assist and duty to notify claimants of 
the type of evidence needed to substantiate any claims.  
However, VA has yet to properly notify this veteran of all of 
the duties under the VCAA.  Although VA had promulgated 
regulations - specifically, 38 C.F.R. § 19.9(a)(2)(ii) - 
which provides that the Board may send the veteran a letter 
notifying him of the requirements under the VCAA, that 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  
In view of the Federal Circuit's decision, the case must be 
remanded to provide the veteran with VCAA notice that is in 
full compliance with 38 U.S.C.A. § 5103.  

The Board further notes that with regard to the veteran's 
claim of entitlement to a rating in excess of 10 percent for 
a tender scar of the posterior left thorax, by regulatory 
amendments effective August 30, 2002, substantive changes 
were made to the schedular criteria for evaluating 
disabilities of the skin, under 38 C.F.R. § 4.118.  See 67 
Fed. Reg. 49590-49599 (effective August 30, 2002).  This is 
significant because when the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, with exceptions not applicable here.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As this rating 
issue has been pending since December 1999, the veteran's 
tender scar claim must be considered under the criteria for 
evaluating skin disabilities in effect both prior to and 
after August 20, 2002.  The new criteria are only applicable 
subsequent to August 20, 2002, while the old criteria may be 
applied both prior to, and after, August 20, 2002.  See 
38 U.S.C.A. § 5110(g) (West 2002).  However, pursuant to the 
VCAA, prior to rating the veteran under both the old and new 
regulations, VA must send notice the veteran of the 
regulatory change and the evidence needed for him to obtain a 
higher rating under the old and new regulations.  In 
addition, it appears that a new VA examination would be 
necessary to properly evaluate the present disability in 
relation to the new regulations.   

The Board also notes that in regard to the veteran's claim 
for a rating in excess of 20 percent for the residuals of a 
shell fragment wound of the posterior left thorax, as it has 
been more than two years since his last rating examination, a 
new examination is needed to properly evaluate his claim.

Concerning the issues of clear and unmistakable error in a 
1969 rating decision, a higher rating for PTSD, and service 
connection for hearing loss and tinnitus, the record reveals 
that although the veteran has expressed timely disagreement 
or dissatisfaction in September and October 2002 to an August 
2002 rating decision, but the RO has not produced the 
statements of the case (SOC) on these issues as required by 
38 C.F.R. § 19.26 (2002).  While the Board may not exercise 
jurisdiction on claims in the absence of a properly perfected 
appeal, these issues must be remanded for the issuance of a 
statement of the case.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Although the Board has in the past referred such 
matters to the RO for appropriate action, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the proper course of action is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) and 
the applicable VA regulations (codified 
as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied.  
As part of the notice required under the 
new law, the RO should inform the veteran 
that it would be helpful for him to 
identify any VA or private medical 
records not already of record that may be 
relevant to his claims. 

3.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate his 
claim of entitlement to an increased 
disability rating for the residuals of a 
shell fragment wound of the posterior 
left thorax, currently rated as 20 
percent disabling.  The examiner should 
review the claims file, examine the 
veteran, and undertake all clinical tests 
or studies deemed necessary to evaluate 
the degree of disability experienced by 
the veteran.  In evaluating the veteran's 
disability, specific reference should be 
made to the appropriate diagnostic 
criteria of 38 C.F.R. § 4.73.
4.  The veteran should be scheduled for a 
VA dermatological examination to evaluate 
the veteran's service connected tender 
scar of the posterior left thorax, 
currently rated as 10 percent disabling.  
The examiner should review the claims 
file, examine the veteran, and undertake 
all clinical tests or studies deemed 
necessary to evaluate the degree of 
disability experienced by the veteran.  
In evaluating the veteran's disability, 
specific reference should be made to the 
appropriate diagnostic criteria of 
38 C.F.R. § 4.118, including the versions 
of this regulation that were in effect 
prior to and after August 30, 2002.


5.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims for disability rating in 
excess of 20 percent for the residuals of 
a shell fragment wound of the posterior 
left thorax, and a disability rating in 
excess of 10 percent for a tender scar of 
the posterior left thorax.  If any 
benefit sought is denied, a supplemental 
statement of the case should be issued.

6.  The RO should issue a statement of 
the case for the following issues:  
Whether a July 1969 rating decision, 
which failed to assign a rating in excess 
of 10 percent for his a shell fragment 
wound of the posterior left thorax, 
including the assignment of a separate 
rating for a resultant tender scar, was 
clearly and unmistakably erroneous; 
entitlement to the assignment of a higher 
initial disability rating for post-
traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling; 
and service connection for hearing loss 
and tinnitus.  If, and only if, the 
veteran files a substantive appeal in a 
timely manner, these issues should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




